Citation Nr: 0722886	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  06-00 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a kidney condition 
as secondary to hypertension. 


REPRESENTATION

Appellant represented by:	Michael Feeney, Esq.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran has verified service as a Merchant Marine from 
October 1945 to March 1946 and with the US Army from 
September 1946 to June 1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 2004 and January 2006 decisions of the 
Department of Veterans Affairs Regional Office (RO) in 
Providence, Rhode Island.  

The veteran testified before the undersigned Veterans Law 
Judge in May 2007.  A transcript of his hearing has been 
associated with the record. 

At the May 2007 hearing, the veteran submitted additional 
evidence and waived review of the evidence by the RO.  
38 C.F.R. § 20.1304 (2006).  The veteran and his 
representative also requested that the record be held open 
for 30 days to allow the veteran to submit additional 
evidence in support of his claim.  In May 2007, the veteran 
telephoned the RO that he had no further evidence to submit.  

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900, the undersigned Veterans Law Judge has granted a 
motion for advancement on the docket in this case.  


FINDINGS OF FACT

1.  Affording the veteran the benefit of the doubt, 
hypertension was incurred in service.  

2.  The veteran's current kidney disease is related to 
hypertension.  

CONCLUSIONS OF LAW

1.  Service connection for hypertension is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2006).

2.  Kidney disease is proximately due to or the result of 
service-connected hypertension.  38 C.F.R. §§ 3.102, 3.310 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has substantially satisfied the duty to notify and assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran given the 
favorable nature of the Board's decision. 

The veteran contends that he is suffering hypertension as a 
result of service and that the hypertension has also caused a 
kidney condition.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

Service connection for cardiovascular disease, including 
hypertension, may be granted if manifest to a degree of 10 
percent within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 
3.307, 3.309.

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).
 
If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).  Finally, and as 
pertinent in the present case, service connection granted for 
a disability which is aggravated by, proximately due to, or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2006).  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  The Board notes that 38 C.F.R. 
§ 3.310, the regulation which governs claims for secondary 
service connection, has been amended during the pendency of 
this appeal.  The intended effect of this amendment is to 
conform VA regulations to the Allen decision, supra.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

In a March 2004 memorandum to the file, RO personnel made a 
formal finding that the veteran's service medical records are 
unavailable for review.  In cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The only medical record available from service is a copy of a 
May 1947 separation physical examination noting a blood 
pressure reading of 150/80.  

Post-service medical records include a June 1987 letter from 
a private physician noting the veteran had a past medical 
history of hypertension, currently on medication.  

In an undated statement, the veteran wrote that "the first 
time the subject of high blood pressure came up" was during 
basic training when he was examined by a physician in 
connection with a boxing match and was told that his pressure 
was high.  Later, during dental treatment, he was told his 
blood pressure was high, but nothing was done because he was 
transferred shortly thereafter.  The veteran reported 
experiencing chest pains while serving overseas, but was not 
diagnosed with a particular condition at that time.  He 
returned to the States and his separation papers noted his 
blood pressure was high.  The veteran reported that 
"sometime later," he had a check-up and was told he had 
"very high" blood pressure and has been treated for that 
condition since.

In support of his claim, the veteran submitted statements 
from his sister, who is a registered nurse, and a pharmacist.  
In a November 2004 statement, his sister reported that a few 
months after discharge in 1947, the veteran was diagnosed by 
a physician with hypertension, with a blood pressure reading 
on 180/92.  His sister reported taking his blood pressure 
readings on three occasions after with readings of 180/90, 
180/86 and 170/90.  The diagnosis of hypertension was later 
confirmed by "several" doctors and the veteran was placed 
on medication.  

In a November 2004 statement, a registered pharmacist 
reported that he had dispensed particular medications to the 
veteran "since the early sixties" and was occasionally 
called upon to monitor his blood pressure.  

In an October 2005 letter, another private physician reported 
that the veteran has chronic kidney disease related to the 
combined effects of hypertensive nephrosclerosis and diabetic 
glomerulosclerosis.  His history of hypertension was noted to 
date back to "1946," and it was this physician's opinion 
that it has "definitely" contributed to his chronic renal 
impairment.  

In a May 2006 statement, a private physician reported that he 
had been treating the veteran since 1986 and it was this 
physician's opinion that the blood pressure reading of 150/90 
in 1947 represented Stage I Hypertension as defined in a 
cited Journal of the American Medical Association report.  
[The Board notes that the 1947 blood pressure reading was 
actually 150/80.]  The physician went on to opine that there 
was "at least" a 10 percent level of disability within one 
year of May 1947 because the veteran was already in Stage I 
Hypertension at that time.  The physician included a copy of 
a lab report dated in 1987 the findings on which he 
considered a direct cause of untreated hypertension since 
1947.  Finally, the physician noted that the causative 
relationship between chronic hypertension and nephrosclerosis 
is well documented and "there is at least a 10 % disability 
secondary to his hypertensive renal disease."  

VA treatment records include a notation that the veteran's 
"active problems" include chronic kidney failure and 
hypertension.  Additional notations in those records reveal 
that the veteran sees "a host of" outside medical providers 
and comes to VA for medications only.  

At the May 2007 hearing, the veteran and his wife offered 
credible testimony in support of the claims, emphasizing that 
hypertension had been first noted during service, that the 
veteran's sister, a registered nurse, documented elevated 
blood pressure readings within one year of separation from 
service and the veteran received medication for hypertension 
for several years.  In addition to the testimony, the veteran 
and his representative offered copies of private medical 
records; medical treatise information, including an excerpt 
from a publication of the Medical Department, United States 
Army referencing Physical Standards in World War II; and 
duplicates of correspondence from various individuals 
previously submitted in support of the claims.   

In this case, the medical evidence of record establishes that 
the veteran currently suffers hypertension and kidney 
disease.  The veteran offered credible testimony that he was 
at least noted to have elevated blood pressure readings on 
more than one occasion in service and his sister, a medical 
professional, reported elevated blood pressure readings taken 
within one year of separation from service and a subsequent 
diagnosis of hypertension by physician.  A private physician 
has related the onset of the hypertension to service and 
further related the currently diagnosed kidney disease to the 
hypertension.  

Giving the veteran the benefit of the doubt, the Board finds 
that the record supports the grant of service connection for 
hypertension on a direct basis and service connection for a 
kidney condition on a secondary basis.  38 U.S.C.A. § 5107.  
The veteran's sister is a nurse and competent to provide 
medical evidence that the veteran had hypertension within one 
year of separation from service.  See 38 C.F.R. § 3.159(a)(1)

Hypertension is considered a chronic disease.  38 U.S.C.A. § 
1101; 38 C.F.R. § 3.303.  If an appellant establishes that he 
suffered from a "chronic" condition that was incurred 
during his military service, any manifestation of it at a 
later date represents a service-connected disability for 
which service connection is due unless those manifestations 
are clearly attributable to intervening causes.  Brannon v. 
Derwinski, 1 Vet. App. 314 (1991).  There is credible 
evidence that the veteran had elevated blood pressures during 
service and within one year of separation.  The veteran 
currently carries a diagnosis of hypertension.  The record 
does not contain evidence that clearly establishes an 
intervening cause.  As the veteran's hypertension was 
manifest in service, and the current diagnoses include 
hypertension, the Board concludes that service connection for 
that disability is warranted.  Given the medical opinion 
relating the currently diagnosed kidney disease to the now 
service-connected hypertension, secondary service connection 
of that condition is warranted.  


ORDER

Service connection for hypertension is granted.

Service connection for a kidney condition as secondary to 
hypertension is granted. 


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


